EXCLUSIVE LICENSE AGREEMENT
 
Between
 
XENOGENICS CORPORATION
 
And
 
RUTGERS, THE STATE UNIVERSITY OF NEW JERSEY
 
 Xenogenics_________
 
 Rutgers_________
 
 
1

--------------------------------------------------------------------------------

 

EXCLUSIVE LICENSE AGREEMENT
 
THIS LICENSE AGREEMENT (the “Agreement”) is made and is effective as of
September 30, 2010, (the “Effective Date”) by and between RUTGERS, THE STATE
UNIVERSITY, having its statewide Office of Technology Commercialization at 3
Rutgers Plaza, New Brunswick, New Jersey 08901, (hereinafter referred to as
“Rutgers”), and Xenogenics Corporation, a Nevada Corporation, a having a
principal place of business at 68 Cumberland Street, Suite 301, Woonsocket, RI
02895 (hereinafter referred to as “Licensee”).
 
RECITALS
 
WHEREAS, certain inventions disclosed under Rutgers Docket numbers listed in
Exhibit A and Exhibit B attached hereto, hereinafter collectively referred to as
the “Invention” were made in the course of research at Rutgers, The State
University, under the direction of Prof. Kathryn Uhrich and any other inventors
of Rutgers Patent Rights (hereinafter, collectively “Inventors”);
 
WHEREAS, Licensee is a “small business firm” as defined in 15 U.S.C. 632;
 
WHEREAS, Licensee wishes to obtain certain rights from Rutgers for the
commercial development, manufacture, use, and sale of the Invention, and Rutgers
is willing to grant such rights on the terms and conditions set forth in this
Agreement; and,
 
WHEREAS, Rutgers desires that the Invention be developed and utilized to the
fullest extent so that the benefits can be enjoyed by the general public.
 
NOW THEREFORE, the parties agree as follows:
 
1.   DEFINITIONS
 
1.1.           “Affiliate” shall mean, with respect to any Person, any Entity,
in whatever country organized, that controls, is controlled by or is under
common control with such Person.  The term “control” means possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of an Entity, whether through the ownership of voting securities, by
contract or otherwise.
 
1.2.           “Confidential Information” shall mean all data, information, and
tangible material owned or controlled by Rutgers and acquired by Licensee, its
Affiliates or its sublicensees directly or indirectly from or through Rutgers,
its units, its employees, the Inventor, or its consultants relating to the
Invention, Licensed Products, or this Agreement, including but not limited to,
all patent prosecution documents and all information received from Inventors as
well as all Rutgers Technology.
 
1.3.           “Entity” shall mean any corporation, partnership, limited
liability company, association, stock company, trust, joint venture,
unincorporated organization, governmental entity, any department, agency or
political subdivision thereof, or any other legal entity.
 
1.4.           “Good Faith Reasonable Efforts” shall mean those efforts that are
similar to the efforts used by medical device companies generally in relation to
other products under similar commercial circumstances that have similar
commercial value, status and potential to a bioabsorbable stent.
 
1.5.           “Licensed Field” shall mean bioabsorbable stent for
interventional cardiology and peripheral vascular applications.
 
1.6.           “Licensed Intellectual Property” shall mean such intellectual
property as is listed in Exhibit A attached hereto including all issues,
reissues, amendments, divisions, continuations, continuations-in-part, and
corresponding foreign counterparts thereof.
 
 Xenogenics_________
 
 Rutgers_________
 
2

--------------------------------------------------------------------------------


 
1.7.         “Licensed Method” shall mean any process, method, or use or
practice of which would constitute, but for the license granted to Licensee
pursuant to this Agreement, an infringement of any issued patent claim within
Rutgers Patent Rights.
 
1.8.         “Licensed Products” shall mean products made, made for, used or
sold by Licensee or its Affiliates or sublicensees and that would infringe on at
least one Valid Patent Claim of Rutgers Patent Rights or Rutgers Optional Patent
Rights in the absence of a license, or that use a process, material or machine
covered by a Valid Patent Claim of Rutgers Patent Rights or Rutgers Optional
Patent Rights in the absence of the License.
 
1.9.         “Major Market Countries” shall mean Canada, the European Union
Member States, Japan, and the United States of America.
 
1.10.       “Net Sales” shall mean the total of the gross consideration charged
for Licensed Products made, used, leased, transferred, distributed, sold or
otherwise disposed of by Licensee, its Subsidiaries, Affiliates, and its
sublicensees, less the sum of the following actual and customary deductions (net
of rebates or allowances of such deductions received) included on the invoice
and actually paid: cash, trade, or quantity discounts; sales or use taxes
imposed upon particular sales; import/export duties; and transportation
charges.  In the event Licensee or any of its Affiliates or sublicensees makes a
transfer of a Licensed Product to a third party for other than monetary
consideration, or for less than fair market value, such transfer shall be
considered a sale hereunder to be calculated at a fair market value for
accounting and royalty purposes.  Furthermore if Licensee, its Affiliates or
sublicensees commercially use Licensed Product with no expectation of subsequent
royalty bearing transfer of such Licensed Product to an unaffiliated third
party, such commercial use shall be considered a sale hereunder to be calculated
at a fair market value for royalty and accounting purposes.  For the avoidance
of doubt, any disposal of Licensed Products for or use of Licensed Products in
clinical or pre-clinical trials, or as free samples (such samples to be in
quantities common in the industry for this type of product) shall not give rise
to any deemed sale under this Agreement.
 
1.11.       “Optional Rutgers Patent Rights” shall mean the intellectual
property listed on Exhibit B, including all issues, reissues, amendments,
divisions, continuations, continuations-in-part, and corresponding foreign
counterparts thereof.
 
1.12.       “Patent Pending” shall mean any patent or patent application
including all issues, reissues, amendments, divisions, continuations,
continuations-in-part, and corresponding foreign counterparts thereof that has
been filed and not yet rejected without the possibility of appealing by a
competent patent authority anywhere in the world.
 
1.13.        “Person” shall mean any individual or entity.
 
1.14.       “Term” shall mean the earlier of (a) the expiration of all Valid
Patent Claims in a country, or (b) ten (10) years from the date of the first
commercial sale in a country.
 
1.15.       “Territory” shall mean all countries of the world.
 
1.16.       “Valid Patent Claims” shall mean any claim of any unexpired patent
or Patent Pending of Licensed Intellectual Property that has not been revoked,
or held to be unenforceable or invalid ay a decision of a court or other
government agency, unappealable, or unappealed within the time allowed for the
appeal.
 
2.  GRANT
 
2.1.         Subject to the limitations set forth in this Agreement, Rutgers
hereby grants to Licensee an exclusive license to Licensed Intellectual Property
in the Licensed Field to make, have made, use, import, put into use, distribute,
sell and have sold Licensed Products and to practice Licensed Method in the
Territory during the term of this Agreement.
 
 Xenogenics_________
 
 Rutgers_________
 
3

--------------------------------------------------------------------------------


 
2.2.         Rutgers further grants to Licensee an Option, the term of which
shall be six (6) months from the Effective Date (“Option Period”), for Licensee
to decide whether it wants to add any patents or patent applications designated
in Exhibit B as Rutgers Optional Patent Rights to the list of patents and patent
applications designated in Exhibit A as Licensed Intellectual Property.  Upon
expiration of the Option Period, Licensee shall have no rights whatsoever to any
Rutgers Optional Patent Rights that it has not opted to include as Licensed
Intellectual Property.
 
2.3.         If the Invention was funded by the U.S. Government, the license
granted hereunder shall be subject to the overriding obligations to the U.S.
Government set forth in 35 U.S.C. 200-212, and any future amendments thereto,
and applicable governmental implementing regulations, as well as any other
applicable governmental restrictions, if any, including, without limitation (i)
to the obligation to manufacture in the United States Licensed Product intended
for consumption in the United States unless a waiver is obtained, and (ii) to
the royalty free non-exclusive license thereunder to which the U.S. Government
is entitled.
 
2.4.         Rutgers expressly reserves the right to have the Invention and
associated intellectual property rights licensed hereunder used for educational,
research and other non-business purposes, and to publish the rights thereof.
 
2.5.         To the extent Rutgers, principally through the Inventors, has
provided Rutgers Technology to Licensee, it is understood that at the time of
disclosure to the Licensee some of the Rutgers Technology may have been made
available to the public without restrictions.
 
3.   SUBLICENSES
 
3.1.         Rutgers grants to Licensee the right to grant sublicenses to third
parties under any or all of the licenses granted in Article 2, provided Licensee
has current exclusive rights thereto under this Agreement at the time it
exercises a right of sublicense.  To the extent applicable, such sublicense
shall include all of the rights of and obligations due to Rutgers (and to the
United States Government) that are contained in this Agreement.
 
3.2.         Within thirty (30) days after execution thereof, Licensee shall
provide Rutgers with a copy of each sublicense issued hereunder, and shall
thereafter collect and guarantee payment of all royalties and other obligations
due Rutgers relating to the sublicensees and summarize and deliver all reports
due Rutgers relating to the sublicensees.  Licensee shall pay Rutgers a
twenty-five percent (25%) sublicensing fee on any non-royalty consideration
received from any sublicense.
 
4.   LICENSE ISSUE FEE, LICENSE MAINTENANCE FEES AND MILESTONE AND OTHER
PAYMENTS
 
4.1.         Licensee shall pay to Rutgers a license issue fee of Fifty Thousand
Dollars ($50,000) no later than five (5) business days from the Effective Date
of this Agreement.
 
4.2.         Licensee shall pay Rutgers a License Maintenance Fee according to
the following schedule:
 
 
4.2.1.
$0 on the first anniversary of the Effective Date

 
 
4.2.2.
$0 on the second anniversary of the Effective Date

 
 
4.2.3.
$25,000 on the third anniversary of the Effective Date

 
Xenogenics_________
 
Rutgers_________
 
4

--------------------------------------------------------------------------------


 
 
4.2.4.
$50,000 on the fourth anniversary of the Effective Date and annually thereafter
until the first commercial sale.

 
 
4.2.5.
The License Maintenance Fee is non-refundable, and shall not be off-set against
future royalty payments.

 
4.3.         Licensee shall pay Rutgers the following Milestone Payments:
 
 
4.3.1.
$50,000 upon initiation of first-in-human clinical studies anywhere in the world
for Licensed Product.

 
 
4.3.2.
$200,000 upon initiation of pivotal human clinical trial in preparation for
submission of an application for market approval to a regulatory authority
anywhere in the world for Licensed Product.

 
 
4.3.3.
$300,000 upon submission of application for market approval to a regulatory
authority anywhere in the world for Licensed Product.

 
 
4.3.4.
$1,000,000 upon market approval by a regulatory authority anywhere in the world
for Licensed Product.

 
 
4.3.5.
Fifty percent (50%) of the Milestone Payments actually received by Rutgers shall
be off-set against future royalty payments.

 
 
4.3.6.
Each Milestone Payment that is owed shall be made only one time with respect to
Licensed Products, regardless of how many times such Licensed Products achieves
each of the indicated milestones and, no payment shall be owed for a milestone
which is not reached.

 
5.   ROYALTIES
 
5.1.         Except as otherwise required by law, Licensee shall pay to Rutgers
a royalty of three percent (3%) of annual Net Sales of Licensed Product.  Other
transfers among Licensee, its Affiliates and sublicensees which would otherwise
be royalty bearing under this Agreement shall be disregarded for purposes of
computing royalties to the extent that Licensed Product subject to such sale or
transfer is subsequently sold or transferred to a third party where a payment of
royalty by such third party pursuant to the terms of this Agreement with respect
to such sale or transfer will be required.
 
5.2.         Royalties payable to Rutgers shall be paid quarterly no later than
forty-five (45) days after the  following dates of each calendar year:
 
 
5.2.1.
March 31st

 
 
5.2.2.
June 30th

 
 
5.2.3.
September 30th

 
 
5.2.4.
December 31st

 
5.3.         Each such royalty payment shall be for unpaid royalties that
accrued within Licensee's most recently completed calendar quarter plus any
other unpaid royalties due, but not previously paid for any reason.
 
 Xenogenics_________
 
 Rutgers_________
 
5

--------------------------------------------------------------------------------


 
5.4.         A Licensed Product shall be deemed made, used, leased, transferred,
sold, or otherwise disposed of at the time Licensee bills, invoices, ships, or
receives payment for such Licensed Product or commercially uses product,
whichever occurs first.
 
5.5.         Starting upon the first commercial sale of a Licensed Product, and
annually thereafter, Licensee shall pay Rutgers a minimum annual royalty on the
anniversary of the date of such sale as laid out below:
 
 
5.5.1.
Upon first commercial sale:  $100,000

 
 
5.5.2.
First anniversary of first commercial sale:  $150,000

 
 
5.5.3.
Second anniversary of first commercial sale:  $200,000

 
 
5.5.4.
Third anniversary of first commercial sale:  $250,000

 
 
5.5.5.
Fourth anniversary of first commercial sale and annually thereafter:  $300,000

 
5.6.         The minimum annual royalty shall be credited against the earned
royalty due and owing for the calendar year in which the minimum annual royalty
is paid.
 
5.7.         All amounts due Rutgers shall be payable in United States Dollars
in New Brunswick, New Jersey.  When Licensed Products are sold for monies other
than United States Dollars, the earned royalties will first be determined in the
foreign currency of the country in which such Licensed Products were sold and
then converted into equivalent United States Dollars.  The exchange rate will be
the United States Dollar buying rate quoted in the Wall Street Journal on the
last day of the reporting period.
 
5.8.         Licensee shall be responsible for any and all taxes, fees, or other
charges imposed by the government of any country outside the United States on
the remittance of royalty income for sales occurring in any such
country.  Licensee shall also be responsible for all bank transfer charges.
 
5.9.         If at any time legal restrictions prevent the acquisition or prompt
remittance of United States Dollars by Licensee with respect to any country
where a Licensed Product is sold, Licensee shall pay royalties due to Rutgers
from Licensee's other sources of United States Dollars.
 
5.10.       In the event that any patent or any claim thereof of Licensed
Intellectual Property shall be held invalid in a final decision by a court of
competent jurisdiction and last resort in any country and from which no appeal
has or can be taken, all obligation to pay royalties based on such patent or
claim or any claim patentably indistinct therefrom shall cease as of the date of
such final decision with respect to such country.  Licensee shall not, however,
be relieved from paying any royalties that accrued before such decision or that
are based on another patent or claim not involved in such decision.
 
5.11.       Licensee its affiliates and its sublicensees, and Rutgers shall work
cooperatively to resolve any such issue without resorting to litigation or a
request for reexamination of the subject Licensed Intellectual Property by the
U.S. Patent and Trademark Office or another competent jurisdictional patent
agency.
 
6.   DILIGENCE
 
6.1.         Licensee, upon and after execution of this Agreement, shall use
Good Faith Reasonable Efforts to develop, test, obtain any required governmental
approvals, manufacture, market and sell Licensed Products in all countries of
the Territory within a reasonable time after execution of this Agreement and in
quantities sufficient to meet the market demands.
 
6.2.         Licensee shall be entitled to exercise prudent and reasonable
business judgment in meeting its diligence obligations in this Section 6.1.
 
 Xenogenics_________
 
 Rutgers_________
 
6

--------------------------------------------------------------------------------


 
6.3.         In addition to 6.1 above, Licensee will make Good Faith Reasonable
Efforts to achieve the following development milestones:
 
 
6.3.1.
raise at least five (5) million dollars in equity funding within six (6) months
from  the Effective Date;

 
 
6.3.2.
restart manufacturing and produce a device within twelve (12) months from the
Effective Date;

 
 
6.3.3.
initiate an animal study within eighteen (18) months from the Effective Date;

 
 
6.3.4.
make a regulatory submission to support a human use clinical trial within
twenty-four (24) months of the Effective Date;

 
 
6.3.5.
initiate a human use clinical trial within thirty-six (36) months of the
Effective Date; and,

 
 
6.3.6.
make a regulatory submission or equivalent for marketing approval for use in
humans within forty-eight (48) months from the Effective Date in at least one
Major Market Country.

 
7.   PROGRESS AND PAYMENT REPORTS
 
7.1.         Beginning six (6) months after the Effective Date, and
semi-annually thereafter, Licensee shall submit to Rutgers a progress report
covering Licensee's activities related to the research, development and testing
of all Licensed Products, and obtaining of governmental approvals necessary for
marketing Licensed Products in each country of the Territory.
 
7.2.         The progress reports submitted under Section 7.1 shall include
sufficient information to enable Rutgers to determine Licensee's progress in
fulfilling its obligations under Article 6, including, but not limited to, the
following topics:
 
 
7.2.1.
summary of work completed, including key scientific results, market analysis;

 
 
7.2.2.
summary of work in progress, including product development and testing and
progress in obtaining government approvals;

 
 
7.2.3.
current schedule of anticipated events or milestones;

 
 
7.2.4.
market plans for introduction of Licensed Products in the Territory;

 
 
7.2.5.
summary of resources (dollar value) spent in the reporting period for research,
development, and marketing of Licensed Products;

 
 
7.2.6.
activities in obtaining sublicensees and activities of sublicensees;

 
 
7.2.7.
certified financial statements as of the end of the previous calendar quarter;
and,

 
 
7.2.8.
statement showing how amounts due were calculated.

 
7.3.         Licensee shall have a continuing responsibility to keep Rutgers
informed of the large/small entity status (as defined by the United States
Patent and Trademark Office) of itself and its sublicensees.
 
7.4.         Licensee shall report to Rutgers in its immediately subsequent
progress and payment report the date of first commercial sale of each Licensed
Product in each country within the Territory.
 
Xenogenics_________
 
Rutgers_________

7

--------------------------------------------------------------------------------


 
7.5.         After the first commercial sale of a Licensed Product in the
Territory, Licensee will make quarterly royalty reports to Rutgers no later than
forty-five (45) days after the  following dates of each calendar year:  March
31st, June 30th, September 30th, and December 31st.  Each such royalty report
will cover Licensee's most recently completed calendar quarter and will show (i)
the units and gross sales and Net Sales of each type of Licensed Product sold by
Licensee, its Affiliates and sublicenses on which royalties have not been paid,
including a clear indication of how Net Sales were calculated; (ii) the
royalties and fees, in U.S. dollars, payable hereunder, including a breakdown,
where more than one patent is licensed hereunder, of how royalty income is
allocated among the patents; (iii) the method used to calculate the royalty;
(iv) the exchange rates used, if any; and (v) any other information relating to
the foregoing reasonably requested by Rutgers.
 
7.6.         If no sales of Licensed Products have been made during any
reporting period, a statement to this effect shall be made by Licensee.
 
7.7.         Licensee shall include a written statement with any additional
payment or other consideration made to Rutgers pursuant to the terms of this
Agreement setting forth in reasonable detail the basis for the payment and the
manner in which the payment was calculated.
 
8.   BOOKS AND RECORDS
 
8.1.         Licensee shall keep and cause its Affiliates and sublicensees to
keep books and records in accordance with generally accepted accounting
principles accurately showing all transactions and information relating to this
Agreement.  Such books and records shall be preserved for at least five (5)
years from the date of the entry to which they pertain and shall be open to
inspection by representatives or agents of Rutgers at reasonable times upon
reasonable notice.
 
8.2.         The fees and expenses of Rutgers' representatives performing such
an examination shall be borne by Rutgers.  However, if an error in any payment
of more than five percent (5%) of such payment due is discovered, or if as a
result of the examination it is determined that Licensee is in material breach
of its other obligations under this Agreement, then the fees and expenses of
these representatives shall be borne by Licensee, and Licensee shall promptly
reimburse Rutgers for reasonably documented audit expenses as well as all
overdue payment and late interest payments.
 
9.   TERM OF THE AGREEMENT
 
9.1.         Unless otherwise terminated by operation of law or by acts of the
parties in accordance with the provisions of this Agreement, the Term of this
Agreement shall be as defined in Section 1.14.
 
9.2.         Any termination or expiration of this Agreement shall not affect
the rights and obligations set forth in the following Sections or
Articles:  Article 1, Sections 2.4 and 2.5 of Article 2, Section 7.5 of Article
7, Article 8, this Section 9.2, Article 10, Article 12, Article 13, Article 14,
Article 18, Article 23, Article 27 and Article 28.
 
9.3.         Any termination under this agreement shall not relieve Licensee of
any obligation or liability accrued hereunder prior to such termination or
rescind anything done by Licensee or any payments made to Rutgers hereunder
prior to the time such termination becomes effective, and such termination shall
not affect in any manner any rights of Rutgers arising under this Agreement
prior to such termination.
 
10.   TERMINATION FOR CAUSE BY EITHER PARTY
 
10.1.       If one party should breach or fail to perform any provision of this
Agreement, then the other party may give written notice of such default (Notice
of Default) to the breaching party.  If the breaching party should fail to cure
such default within ninety (90) days of notice thereof, the non-breaching party
shall have the right to terminate this Agreement and the licenses herein by a
second written notice (Notice of Termination) to the breaching party.  If a
Notice of Termination is sent to breaching party, this Agreement shall
automatically terminate on the effective date of such notice.  Termination shall
not relieve breaching party of its obligation to pay all amounts due to the
non-breaching party as of the effective date of termination and shall not impair
any accrued rights of the non-breaching party.
 
Xenogenics_________
 
Rutgers_________
 
8

--------------------------------------------------------------------------------


 
11.   VOLUNTARY TERMINATION BY LICENSEE
 
11.1.       Licensee shall have the right at any time to terminate this
Agreement in its entirety by giving one hindered and twenty (120) days advance
notice thereof in writing to Rutgers.
 
12.   DISPOSITION OF LICENSED PRODUCTS AND INFORMATION ON HAND UPON TERMINATION
  
12.1.       Upon termination of this Agreement by either party (i) Licensee
shall have the privilege of disposing of all previously made or partially made
Licensed Products (Licensee may complete partially made Licensed Products), but
no more, within a period of one hundred and eighty (180) days after the initial
notice of termination given pursuant to Section 10.1 or Section 11.1 hereunder,
provided, however, that the disposition of such Licensed Products shall be
subject to the terms of this Agreement including, but not limited to, the
payment of royalties at the rate and at the time provided herein and the
rendering of reports thereon; and, (ii) Licensee shall promptly return, and
shall cause its Affiliates and sublicensees to return, to Rutgers all property
belonging to Rutgers including without limitation, if any, that has been
provided to Licensee or its Affiliates or sublicensees hereunder, and all copies
and facsimiles thereof and derivatives therefrom (except that Licensee may
retain one copy of written material for record purposes only, provided such
material is not used by Licensee for any other purpose and is not disclosed to
others).
 
13.   USE OF NAMES, TRADEMARKS, AND CONFIDENTIAL INFORMATION
 
13.1.       Nothing contained in this Agreement shall be construed as granting
any right to Licensee, its Affiliates or sublicensees to use in advertising,
publicity, or other promotional activities or otherwise any name, trade name,
trademark, or other designation of Rutgers or any of its units (including
contraction, abbreviation or simulation of any of the foregoing).  Unless
required by law or consented to in advance in writing by an authorized
representative of Rutgers, the use by Licensee of the name, “Rutgers, The State
University” or any campus or unit of Rutgers is expressly prohibited.
 
14.   LIMITED WARRANTY
 
14.1.       Rutgers warrants to Licensee that it has the lawful right to grant
this license.
 
14.2.       This license and the associated Invention are provided WITHOUT
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER
WARRANTY, EXPRESS OR IMPLIED. RUTGERS MAKES NO REPRESENTATION OR WARRANTY THAT
THE LICENSED PRODUCTS OR LICENSED METHODS WILL NOT INFRINGE ANY PATENT OR OTHER
PROPRIETARY RIGHT.  IN NO EVENT WILL RUTGERS BE LIABLE FOR ANY INCIDENTAL,
DIRECT, INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT
LIMITATION, LOST PROFITS, RESULTING FROM EXERCISE OF THIS LICENSE BY OR ON
BEHALF OF LICENSEE, ITS AFFILIATES OR SUBLICENSEES OR MANUFACTURE, SALE, OR USE
OF THE INVENTION OR LICENSED PRODUCTS OR RUTGERS INTELLECTUAL PROPERTY LICENSED
HEREUNDER.
 
14.3.       Nothing in this Agreement shall be construed as:
 
 
14.3.1.
a warranty or representation by Rutgers as to the validity or scope of any
Rutgers Patent Rights; or

 
Xenogenics_________
 
Rutgers_________
 
9

--------------------------------------------------------------------------------


 
 
14.3.2.
a warranty or representation that anything made, used, sold or otherwise
disposed of under any license granted in this Agreement is or will be free from
infringement of patents or other intellectual property rights of third parties;
or

 
 
14.3.3.
an obligation to bring or prosecute actions or suits against third parties
except as provided in Article 17; or

 
 
14.3.4.
conferring by implication, estoppel or otherwise any license or rights under any
patents or other intellectual property of Rutgers other than Rutgers Patent
Rights and Rutgers Technology, regardless of whether such patents are dominant
or subordinate to Rutgers Patent Rights; or

 
 
14.3.5.
an obligation to furnish any know-how not provided in Rutgers intellectual
property licensed hereunder.

 
15.   PATENT PROSECUTION AND MAINTENANCE
 
15.1.       Rutgers shall diligently prosecute and maintain the United States
patent applications and patents comprising Licensed Intellectual
Property.  Licensee and Rutgers shall agree in advance with respect to the
retaining of patent counsel to manage the Licensed Intellectual
Property.  Rutgers shall keep Licensee informed and apprised of the continuing
prosecution of Licensed Intellectual Property.  Licensee agrees to keep this
documentation confidential.
 
15.2.       Rutgers shall give due consideration to amending any patent
application to include claims reasonably requested by Licensee to protect
Licensed Products.
 
15.3.       All  costs incurred by Rutgers after the Effective Date for
preparing, filing, prosecuting, defending, and maintaining all United States
patent applications and patents, including but not limited to declaratory
judgments, interferences, oppositions, reexaminations, reissues, and all
corresponding foreign patent applications and patents covered by Licensed
Intellectual Property shall be borne by Licensee.  Future costs shall be payable
by Licensee within thirty (30) days of the billing date.  If Licensee fails to
pay patent costs in a timely manner as required in this Section, Rutgers may, at
its discretion, require Licensee to pay estimated patent costs in
advance.  Notwithstanding the foregoing, Licensee shall not pay patent costs on
Rutgers Optional Patent Rights unless and until it exercises its option.  Should
Licensee exercise its option with regard to any or all of the Rutgers Optional
Patent Rights then those patents shall be included under Licensed Intellectual
Property, and Licensee shall pay all patent fees related thereto as set forth in
this Section 15.3.
 
15.4.       Licensee shall pay Rutgers for any unpaid costs incurred by Rutgers
prior to the Effective Date for preparing, filing, prosecuting, defending, and
maintaining all United States patent applications and patents, including but not
limited to declaratory judgments, interferences, oppositions, reexaminations,
reissues, and all corresponding foreign patent applications and patents covered
by Licensed Intellectual Property.  Said unpaid costs incurred by Rutgers prior
to the Effective Date shall not exceed One Hundred Thirty-six Thousand dollars
($136,000), and shall be payable by Licensee  the earlier of (a) within six (6)
months of the Effective Date, or (b) upon the closing of an equity financing
with gross proceeds equal to or greater than Five Million dollars ($5,000,000).
 
15.5.       Only at the request of Licensee, shall Rutgers file, prosecute, and
maintain patent applications and patents covered by Licensed Intellectual
Property in foreign countries.  Licensee consents to the filing of all PCT and
foreign patent applications that have already been filed as of the Effective
Date.  Licensee shall notify Rutgers within six (6) months of the filing of the
corresponding United States application of its decision to obtain any foreign
patents.  This notice shall be in writing, and shall identify the countries
desired.  The absence of such a notice from Licensee shall be considered by
Rutgers to be an election not to request foreign rights.
 
 Xenogenics_________
 
 Rutgers_________
 
10

--------------------------------------------------------------------------------


 
15.6.       Licensee's obligation to underwrite and to pay patent prosecution
costs shall continue for so long as this Agreement remains in effect, provided,
however, that Licensee may terminate its obligations with respect to any given
patent application or patent upon three (3) months prior written notice to
Rutgers.  Rutgers shall use reasonable efforts to curtail future patent costs
when such a notice is received from Licensee.  Licensee shall promptly pay
patent costs which cannot be so curtailed.  Commencing on the effective date of
such notice, Rutgers may continue prosecution or maintenance of such
application(s) or patent(s) at its sole discretion and expense, and Licensee
shall have no further right or licenses thereunder.
 
15.7.       Rutgers shall have the right to file patent applications at its own
expense in any country or countries in which Licensee has not elected to secure
patent rights or in which Licensee's patent rights hereunder have terminated,
and such applications and resultant patents shall not be subject to this
Agreement and may be freely licensed by Rutgers to third parties.  
 
15.8.       In the event Rutgers licenses a party other than Licensee rights
under Licensed Intellectual Property in a field other than the Licensed Field,
the cost of prosecuting and maintain Licensed Intellectual Property shall be
borne equally between said third party and Licensee.
 
16.   PATENT MARKING
 
16.1.       Licensee shall mark all Licensed Products made, used, sold imported,
exported, or otherwise disposed of under the terms of this Agreement, in
accordance with the applicable patent marking laws.
 
17.   PATENT INFRINGEMENT
 
17.1.       In the event that Licensee shall learn of the infringement of any
patent licensed under this Agreement, Licensee shall notify Rutgers in writing
and shall provide Rutgers with reasonable evidence of such infringement.  Both
parties to this Agreement agree that during the period and in a jurisdiction
where Licensee has exclusive rights under this Agreement, neither will notify a
third party of the infringement of any of Rutgers Patent Rights without first
obtaining consent of the other Party, which consent shall not be unreasonably
denied.  Both parties shall use their best efforts in cooperation with each
other to terminate such infringement without litigation.
 
17.2.       Licensee may request that Rutgers take legal action against the
infringement of Licensed Intellectual Property.  Such request shall be made in
writing, and shall include reasonable evidence of such infringement and damages
to Licensee.  If the infringing activity has not been abated within ninety (90)
days following the effective date of such request, Rutgers shall have the right
to commence suite on its own account or refuse to commence such suit.  Rutgers
shall give notice of its election in writing to Licensee within one hundred
(100) days after receiving notice of such request from Licensee.  Licensee may
thereafter bring suit for patent infringement if and only if Rutgers refuses to
commence suite, and if the infringement occurred during the period and in
jurisdiction where Licensee had exclusive rights under this Agreement.  However,
in the event Licensee elects to bring suit in accordance with this paragraph,
Rutgers may thereafter join such suit at its own expense.  Such legal action as
is decided upon shall be at the expense of the party on account of whom suit is
brought.
 
17.3.       Each party agrees to cooperate with the other in litigation
proceedings instituted hereunder but at the expense of the party on account of
whom suit is brought for out-of-pocket expenses.  Such litigation shall be
controlled by the party bringing the suit.  Each party may be represented by
counsel of its choice at its own expense.
 
17.4.       All recoveries, damages and awards in any infringement suit after
reimbursement of any litigation expenses of Rutgers and Licensee not previously
reimbursed from a lawsuit regarding Licensed Intellectual Property shall be
divided equally between Rutgers and Licensee.
 
Xenogenics_________
 
Rutgers_________
 
11

--------------------------------------------------------------------------------


 
18.   INDEMNIFICATION AND INSURANCE
 
18.1.       To the maximum extent permitted by law, Licensee shall indemnify,
hold harmless and defend Rutgers, its governors, trustees, officers, employees,
students, agents and the Inventors against any and all claims, suits, losses,
liabilities, damages, costs, fees and expenses (including reasonable attorneys'
fees) resulting from or arising out of the exercise of the rights granted under
this license or any sublicense by Licensee, its Affiliates and
sublicensees.  This indemnification shall include, but is not limited to, any
and all claims alleging products liability.
 
18.2.       Throughout the term of this Agreement, and to the extent applicable
from and after the date of first commercial sale of a Licensed Product, Licensee
shall maintain commercially issued policies of insurance, or a program of
self-insurance if such program is approved in advance in writing by an
authorized representative of Rutgers, which provide coverage and limits as
required by statute or as necessary to prudently insure the activities and
operations of Licensee.  The commercial general liability insurance policy, or
liability self-insurance program, shall include the interests of Rutgers as an
additional insured and provide coverage limits of not less than $2,000,000
combined single limits as respects premises, operations, contractual liability
and, if applicable, liability arising out of products and/or completed
operations.  Licensee shall provide Rutgers with certificates of insurance for
commercially insured policies, or a letter from Licensee’s independent auditors
stating its opinion as to the adequacy of any self-insurance program.
 
18.3.       It is expressly agreed that the insurance or self-insurance are
minimum requirements which shall not in any way limit the liability of Licensee
and shall be primary coverage.  Any insurance or self-insurance program
maintained by Rutgers shall be excess and noncontributory.
 
18.4.       Rutgers shall promptly notify Licensee in writing of any claim or
suit brought against Rutgers in respect of which Rutgers intends to invoke the
provisions of Article 18.  Licensee shall keep Rutgers informed on a current
basis of its defense of any claims pursuant to Article 18.
 
19.   NOTICES
 
19.1.       Any notice or payment required to be given to either party shall be
deemed to have been properly given and to be effective (a) on the date of
delivery if delivered in person, (b) five (5) days after mailing if mailed by
first-class certified mail, postage paid and deposited in the United States
mail, to the respective addresses given below, or to such other address as it
shall designate by written notice given to the other party, (c) on the date of
delivery if delivered by express delivery service such as Federal Express or DHL
or (d) or as otherwise agreed upon in writing by the parties.
 
In the case of Licensee:                     Xenogenics Corporation
68 Cumberland Street, Suite 301
Woonsocket, RI 02895
Tel.:  (401) 762-0045
FAX:  (401) 762-0098
Attention:  W. Gerald Newmin, Chairman & CEO


In the case of Rutgers:                       Rutgers, The State University
Office of Technology Commercialization
ASB III, 3 Rutgers Plaza
New Brunswick, NJ 08901
Attention: Director

Xenogenics_________
 
Rutgers_________
 
12

--------------------------------------------------------------------------------


 
20.   ASSIGNABILITY
 
20.1.       This Agreement is binding upon and shall inure to the benefit of
Rutgers, its successors and assigns, but shall be personal to Licensee and
assignable by Licensee only upon the transfer or sale of all or substantially
all of the assets relating to this Agreement.  
 
21.   LATE PAYMENTS
 
21.1.       In the event any amounts due Rutgers hereunder, including but not
limited to royalty payments, fees and patent cost reimbursements, are not
received when due, Licensee shall pay to Rutgers interest charges at a rate of
ten percent (10%) per annum, compounded monthly.  Such interest shall be
calculated from the date payment was due until actually received by Rutgers.
 
22.   WAIVER
 
22.1.       It is agreed that failure to enforce any provisions of this
Agreement by a party shall not be deemed a waiver of any breach or default
hereunder by the other party.  It is further agreed that no express waiver by
either party hereto of any breach or default of any of the covenants or
agreements herein set forth shall be deemed a waiver as to any subsequent and/or
similar breach or default.
 
23.   FAILURE TO PERFORM
 
23.1.       In the event of a failure of performance due under the terms of this
Agreement, and if it becomes necessary for either party to undertake legal
action against the other on account thereof, then the prevailing party shall be
entitled to reasonable attorney's fees in addition to costs and necessary
disbursements.
 
24.   GOVERNING LAWS
 
24.1.       THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW JERSEY WITHOUT REGARD TO ITS CONFLICTS OF LAW
PROVISIONS, but the scope and validity of any patent or patent application shall
be governed by the applicable laws of the country of such patent or patent
application.
 
25.   FOREIGN GOVERNMENT APPROVAL OR REGISTRATION
 
25.1.       If this Agreement or any associated transaction is required by the
law of any nation to be either approved or registered with any governmental
agency, Licensee shall assume all legal obligations to do so and the costs in
connection therewith.
 
26.   EXPORT CONTROL LAWS
 
26.1.       Licensee shall observe all applicable United States and foreign laws
with respect to the transfer of Licensed Products and related technical data to
foreign countries, including, without limitation, the International Traffic in
Arms Regulations (ITAR) and the Export Administration Regulations.
 
27.   CONFIDENTIALITY
 
27.1.       Licensee (i) shall not use any Confidential Information except for
the sole purpose of performing this Agreement, (ii) shall safeguard the same
against disclosure to others with the same degree of care as it exercises with
its own information of a similar nature, and (iii) shall not disclose or permit
the disclosure of Confidential Information to others (except to its employees,
agents or consultants who are bound to Licensee and Rutgers by a like obligation
of confidentiality) without the express written permission of Rutgers, except
that Licensee shall not be prevented from using or disclosing any Confidential
Information:
 
Xenogenics_________
 
Rutgers_________
 
13

--------------------------------------------------------------------------------


 
 
27.1.1.
which Licensee can demonstrate by written records was previously known to it; or

 
 
27.1.2.
which is now, or becomes in the future, information generally available to the
public in the form supplied, other than through acts or omissions of Licensee;
or

 
 
27.1.3.
which is lawfully obtained by Licensee from sources independent of Rutgers who
were entitled to provide such information to Licensee; or

 
 
27.1.4.
which is required by law to be disclosed.

 
27.2.       The obligations of Licensee under this section 27.1 shall remain in
effect during the term of this Agreement and for five (5) years from the date of
termination or expiration of this Agreement.
 
28.   MISCELLANEOUS
 
28.1.       The headings of the several articles are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.
 
28.2.       This Agreement will not be binding upon the parties until it has
been signed below on behalf of each party by a duly authorized representative.
 
28.3.       No amendment or modification hereof shall be valid or binding upon
the parties unless made in writing and signed on behalf of each party by a duly
authorized representative.
 
28.4.       This Agreement embodies the entire understanding of the parties and
shall supersede all previous and contemporaneous communications, representations
or understandings, either oral or written, between the parties relating to the
subject matter hereof.
 
28.5.       Licensee shall not enter into any agreements relating to this
Agreement with Inventor or other Rutgers employees or students in contravention
of the legal rights or policies of Rutgers.
 
28.6.       In case any of the provisions contained in this Agreement shall be
held to be invalid, illegal or unenforceable in any respect, (i) such
invalidity, illegality or unenforceability shall not affect any other provisions
hereof, (ii) the particular provision, to the extent permitted by law, shall be
reasonably construed and equitably reformed to be valid and enforceable and if
the provision at issue is a commercial term, it shall be equitably reformed so
as to maintain the overall economic benefits of the Agreement as originally
agreed upon by the parties. and (iii) this Agreement shall be construed as if
such invalid or illegal or unenforceable provisions had never been contained
herein.
 
28.7.       Rutgers shall have the right to terminate this Agreement forthwith
by giving written notice of termination to Licensee at any time upon or after
the filing by Licensee of a petition in bankruptcy or insolvency, or upon or
after any adjudication that Licensee is bankrupt or insolvent, or upon or after
the filing by Licensee of any petition or answer seeking judicial
reorganization, readjustment or arrangement of the business of Licensee under
any law relating to bankruptcy or insolvency, or upon or after the appointment
of a receiver for all or substantially all of the property of Licensee, or upon
or after the making of any assignment or attempted assignment for the benefit of
creditors, or upon or after the institution of any proceeding or passage of any
resolution for the liquidation or winding up of Licensee’s business or for
termination of its corporate life.
 
28.8.       Neither Licensee nor its Affiliates shall originate any publicity,
news release or other public announcement, written or oral, relating to this
Agreement or the existence of an arrangement between the parties, except as
required by law, without the prior written approval of Rutgers, which approval
shall not be unreasonably withheld.  Notwithstanding the foregoing, Rutgers
acknowledges (i) Licensee is the majority owned subsidiary of MultiCell
Technologies, Inc., a publicly traded company subject to U.S. security laws and
regulation by the U.S. Security and Exchange Commission (“SEC”), and (ii)
MultiCell Technologies will be required to issue a press release and file a Form
8K with the SEC announcing the consummation of this Agreement between Licensee
and Rutgers.
 
Xenogenics_________
 
Rutgers_________
 
14

--------------------------------------------------------------------------------


 
28.9.       This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
28.10.     Nothing herein shall be deemed to constitute one party as the agent
or representative of the other party or both parties as joint ventures or
partners.  Each party as an independent contractor.
   
[This Portion of the Page Intentionally Left Blank]

Xenogenics_________
 
Rutgers_________
 
 
15

--------------------------------------------------------------------------------

 
 

SIGNATURE PAGE
 
IN WITNESS WHEREOF, both Rutgers and Licensee have executed this Agreement by
their duly authorized representatives.
 
FOR XENOGENICS CORPORATION:
 
FOR RUTGERS, THE STATE UNIVERSITY:
           
W. Gerald Newmin
 
Dipanjan Nag, Ph.D., MBA, CLP
     
Chairman & Chief Executive Officer
 
Executive Director, Office of Technology Commercialization
Title
 
Title
           
Date
 
Date

 
Xenogenics_________
 
Rutgers_________
 
 
16

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Licensed Intellectual Property
 
TITLE
 
Rutgers Docket
 
Attorney Docket
 
Application No./Patent No.
Medical Devices Employing Novel Polymers
 
PMX-018
 
01435.062US1
 
10/716,577
             
Polyanhydrides with Therapeutically
 
97-0049
 
01435.008US1
 
7,122,615
Useful Degradation Products
     
01435.008US2
 
7,534,852
       
01435.008US3
 
12/428,088
             
Polyanhydride Linkers for Production of
 
04-028
 
01435.012US1
 
6,486,214
Drug Polymers and Drug Polymer
     
01435.012US3
 
7,666,398
Compositions Produced Thereby
                         
Synthesis of Salicylate-based
 
02-052
 
01435.023US1
 
7,411,031
Polyanhydrides
  
 
  
01435.023US2
  
12/026,925

 
Xenogenics_________
  
Rutgers_________
 
 
17

--------------------------------------------------------------------------------

 
 

EXHIBIT B
Optional Intellectual Property


Attorney Docket
 
Country
 
Application Number
 
Application Status
 
Patent Number
1435.006
 
Mexico
 
2001/010752
 
Granted
 
235839
1435.006
 
USA
 
09/298729
 
Granted
 
6365146
1435.007
 
USA
 
09/422295
 
Granted
 
6328988
1435.010US1
 
USA
 
09/917595
 
Granted
 
6602915
1435.013
 
Canada
 
2393676
 
Pending
   
1435.013
 
EPC
 
00982544.9-2112
 
Published
   
1435.013
 
Japan
 
2001-543098
 
Pending
   
1435.013
 
Mexico
 
2002/05769
 
Granted
 
268990
1435.013
 
USA
 
11/524664
 
Published
   
1435.014
 
Canada
 
2387558
 
Pending
   
1435.014
 
Hong Kong
 
5102868
 
Published
   
1435.014
 
Japan
 
2001-531088
 
Pending
   
1435.014
 
Mexico
 
2002/003890
 
Granted
 
232176
1435.014
 
USA
 
09/422294
 
Granted
 
6685928
1435.017
 
Canada
 
2417389
 
Pending
   
1435.017
 
EPC
 
1956013.5
 
Published
   
1435.017
 
Japan
 
2002-515320
 
Granted
 
245201
1435.017
 
USA
 
11/956189
 
Pending
   
1435.017
 
USA
 
09/917194
 
Granted
 
6689350
1435.017
 
USA
 
11/956202
 
Pending
   
1435.021
 
Australia
 
20011278052
 
Granted
 
245201
1435.021
 
Canada
 
2417388
 
Pending
   
1435.021
 
EPC
 
1956010.0
 
Published
   
1435.021
 
Hong Kong
 
3108039.3
 
Published
   
1435.021
 
Japan
 
2002-515319
 
Pending
   
1435.021
 
USA
 
09/917231
 
Granted
 
6613807
1435.021
 
USA
 
11/732653
 
Published
   
1435.022
 
USA
 
10/754900
 
Granted
 
7262221
1435.025
 
USA
 
10/913289
 
Granted
 
7396527
1435.029
 
Canada
 
2488121
 
Pending
   
1435.029
 
EPC
 
3734450.4
 
Published
   
1435.029
 
Japan
 
2004-510715
 
Granted
 
4422018
1435.029
 
Mexico
 
2004-012290
 
Granted
 
268987
1435.029
 
USA 1
 
11/006506
 
Granted
 
7470802
1435.029
 
USA 2
 
10/949955
 
Pending
   
1435.035
 
EPC
 
5712364.8
 
Published
   
1435.035
 
USA
 
10/587678
 
Published
   
1435.040
 
EPC
 
6770908.9
       
1435.040US
 
USA
 
11/915284
       
1435.042
 
PCT
 
PCT/US2007/070531
 
Published
                     
PMEX Cases:
                                 
13640-00002
 
USA
 
10/503838
 
Pending.060US1
   
13640-00003
 
USA
 
10/504121
 
Pending.061US1
   
13640-00020
 
USA
 
10/716577
 
Pending.062US1
   
13640-00023
 
Canada
 
2506319
 
Pending.062CA1
   
13640-00025
 
EPC
 
3786836.1
 
Published.062EP1
   
13640-00027
 
Japan
 
2004/553918
 
Published.062JP1
   
13640-00030
 
USA
 
10/532703
 
Published.063US1
   
13640-00040
 
Canada
 
2527495
 
Pending.064CA1
       
EPC
 
4816742.3
 
Published.064EP1
     
  
USA
  
10/861881
  
Granted
  
7662864

 
Xenogenics_________
 
Rutgers_________
 
 
18

--------------------------------------------------------------------------------

 